Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103

2.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

 rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    Claims 1, 3-9, and 11- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duran (US Patent Number 7,035,954) in view of Ahmed et al., (US 10,216,681).

The claims and only the claims form the metes and bounds of the invention. "Office
personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2,145- 48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
4.    As per claims 1, 9, and 17, Duran teaches a method for processing data, the method comprising: obtaining, by a host operating system (OS) (part of 110, figure 1a) on a host computing device host processing complex (column 4, lines 33 - 54), a notification of a power down (Duran teaches power is provided to the host processing complex (column 4, lines 33 - 54) wherein the hosted processing environment to halt or power down a first workload of a first graphics processing unit (GPU, column 5, lines 34 - 56); and in response to the notification: performing a data storage analysis on data stored in host OS memory to identify a plurality of processing tasks to perform on the data. Duran directs a GPU hot-plug module to perform a hot-plug operation (hot-plug, column 3, lines 51 - 67, hot-plug handling) to replace the first GPU with a second GPU while power is provided to the host processing complex (column 4, lines 33 - 54) the hosted processing environment to halt the first workload (column 5, lines 34 - 56).
Duran does not explicitly disclose operating a plurality of workloads that can be instantiated on the first GPU, the plurality of workloads including a first workload performing tasks from a host by making a first determination, based on the data storage analysis, that data processing is to be offloaded to a graphics processing unit; and in response to the first determination: sending a data processing request to the processing unit; obtaining a second notification associated with processed data from the graphics processing unit; and storing the processed data in a backup storage device.  
Ahmed teaches a plurality of workloads from a host system (100, Fig.1, col. 2, lines 13-col. 3, lines 1-38, 1020 represents processing resources of host processing complex, col. 11, lines 28-32) that send a notification of a power down wherein the instruction can be instantiated on a first GPU (1024/1026, Fig. 10, the plurality of workloads including a first workload performing tasks from the host and a second workload), and wherein the hosted environment instantiates the first workload on the first GPU (1024/1026); and a wireless management system that directs the hosted processing environment (main processor stack, 1022) to launch (offload) the second workload (col. 11, lines 28-col. 12, lines 1-10) on the second GPU (1028) after the GPU hot-plug module performs the hot-plug operation, and storing the processed data in a backup storage device.  (col. 14, lines 8-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duran with the above teachings of Ahmed. One of ordinary skill would be motivated to make such modifications to enhance data integrity and enhance GPU processing (col. 11 , lines 28-41).
As per claims 3 and 11, Duran-Ahmed teaches prior to sending the data processing request, transferring the data from the memory to a shared memory. (Duran, col. 4, lines 33-col. 5, lines 1-36, col. 6, lines 65-col. 7, lines 1-14)  
As per claims 4 and 12, Duran-Ahmed teaches wherein the graphics processing unit can access the shared memory, and wherein the graphics processing unit cannot access the host OS 
As per claim 5 and 13, Duran-Ahmed teaches wherein the host OS memory comprises volatile memory, and wherein the backup storage device comprises non-volatile storage. (Ahmed, col. 15, lines 22-44)  
As per claim 6, 14, and 18, Duran-Ahmed teaches wherein the offload request is issued by an offload component executing in the host OS. (Duran, col. 4, lines 33-col. 5, lines 1-36, Ahmed, col. 11, lines 23-60) 
As per claims 7, 15, and 20, Duran-Ahmed teaches wherein the notification is based on a transfer of power supply to the host computing device from a primary power source to a secondary power source.  (Ahmed, col. 11, lines 49-60)

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duran (US Patent Number 7,035,954) in view of Ahmed et al., (US 10,216,681) and in further view of Sahita et al., (US 2014/0230067).

As per claims 8, 16, and 19, Duran-Ahmed does not explicitly disclose wherein at least one processing task of the plurality of processing tasks comprises compression and a data integrity calculation.  However, Sahita  teaches an operating a wireless management system of the information handling system out of band from the hosted processing environment ([0034]) comprising compression and data integrity calculation


Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claims 2/10 discloses “by the host operating system, a third notification of a power down; and in response to the third notification: performing a second data storage analysis on second data stored in the memory to identify a second series of processing tasks to perform on the second data; making a second determination, based on the second data storage analysis, that a second data processing is to be performed by the host computing device; in response to the second determination:  22PATENT APPLICATION ATTORNEY DOCKET NO.: 170360/045900US; 116348.01 performing a data processing on the second data to generate second processed data; and storing the second processed data in the backup storage device.”

The other related prior art is Avkarogullari (US 10,229,471) that discloses power management techniques in GPU operational performances. 


Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        May 8, 2021